Name: Commission Regulation (EEC) No 3312/84 of 26 November 1984 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 11 . 84 Official Journal of the European Communities No L 308/37 COMMISSION REGULATION (EEC) No 3312/84 of 26 November 1984 fixing the import levies on frozen sheepmeat and goatmeat quotations and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN ¢ COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 871 /84 (2), and in particular the first paragraph of ' Article 11 thereof, Whereas the import levies on frozen sheepmeat and goatmeat were fixed by Regulation (EEC) No 1785/84 (3), as last amended by Regulation (EEC) No 3003/84 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1785/84 to the HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 3 December 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 November 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16 . 7. 1980, p. 1 . (2) OJ No L 90, 1 . 4. 1984, p. 35 . (3) OJ No L 167, 27 . 6 . 1984, p. 30 . (&lt;) OJ No L 283, 27 . 10 . 1984, p. 15 . No L 308/38 Official Journal of the European Communities 27. 11 . 84 ANNEX to the Commission Regulation of 26 November 1984 fixing the import levies on frozen sheepmeat and goatmeat (ECU/100 kg) CCT heading No Week No 36 from 3 to 9 December 1 984 (') Week No 37 from 10 to 16 December 1 984 (') Week No 38 from 17 to 23 December 1984 (') Week No 39 from 24 to 30 December 1 984 (') Week No 40 from 31 December 1984 to 6 January 1985 (') 02.01 A IV b) 1 98,250 104,250 110,250 115,500 121,500 2 68,775 72,975 77,175 80,850 85,050 3 108,075 114,675 121,275 127,050 133,650 4 127,725 135,525 143,325 150,150 157,950 5 aa) 127,725 135,525 143,325 150,150 157,950 bb) 178,815 189,735 200,655 210,210 221,130 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 3019/81 , (EEC) No 1985/82 and (EEC) No 876/84 and Commission Regulation (EEC) No 19/82.